Title: From Benjamin Franklin to Deborah Franklin, [August 1765]
From: Franklin, Benjamin
To: Franklin, Deborah



  [August 1765]
  [First part missing] per Mr. N. Evans

You should never be without Tubs sufficient in the Area to catch the Rain Water; for if it overflows there often, it may occasion the Foundation to settle, and hurt the Wall.
I am sending you per Budden (or Robinson) a Copper to be set in your Kitchen, with some other Things.
Let me have the Breadth of the Pier, that I may get a handsome Glass for the Parlour. I want also the Dimensions of the Sash Panes in the Buffets of the little North Room: and the Number of them. Also the Dimensions of the Windows for which you would have me bring Curtains, unless you chuse to have the Curtains made there.
Send me a little draft of the Lot you have bought that I may see the Dimensions, and who it joins upon. Who have you for a Tenant in the House, and what Rent do they pay?
Have you got the Carpets made, and do you want any more?

I think you cannot have Cellar Room enough, are the Vaults made?
I knew [several lines missing] all shut close while the Work is new: but I would have you do nothing to them, as I can cure them all when I return.
I forget the exact Dimensions of the Kitchen Chimneys, or I should send Sliders for them.
Have you mov’d every thing, and put all Papers and Books in my Room, and do you keep it lock’t?
Is the Passage out to the Top of the House fixed with Iron Rails from Chimney to Chimney?
As to oiling the Floors, it may be omitted till I return: which will not be till next Spring. I need not tell you to take great Care of your Fires.
What Room have you chose to sleep in? I wish you would give me a particular Account of every Room, who and what is in it, ’twould make me seem a little at home.
What Colours are they painted? I am, my dear Debby, Your affectionate Husband
B Franklin
My Love to Sally and all Friends. Have you bak’d in your Iron Oven, and how does it do? Does any body live at the Pasture House?
